DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview
with Attorney Cliff Crawford on 04/08/2022.
Claim 4 is cancelled.

The application has been amended as follows:
Claim 1. (Currently Amended)
A flexible printed circuit board comprising: a trunk portion; and a pair of
branch portions as two portions branched from the trunk portion and arranged on a
battery including multiple arrayed cells, wherein for at least one branch portion of the
pair of branch portions, bending is performed using a pair of parallel bending lines
extending apart from the other branch portion as extending apart from the trunk portion,
the at least one branch portion is bent such that a direction of bending at one bending
line of the pair of parallel bending lines and a direction of bending at the other bending
line are directions opposite to each other, and the flexible printed circuit board is
configured to be attached to the battery via bus bars each configured to be electrically
connected to multiple wires provided on the flexible printed circuit board and each
configured to be electrically connected to electrodes provided on the multiple cells.

Allowable Subject Matter
Claims 1-3 and 5-6 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application
claimed invention as a whole, in particular, the prior art fails to teach “A flexible printed
circuit board comprising: a trunk portion; and a pair of branch portions as two portions
branched from the trunk portion and arranged on a battery including multiple arrayed
cells, wherein for at least one branch portion of the pair of branch portions, bending is
performed using a pair of parallel bending lines extending apart from the other branch
portion as extending apart from the trunk portion, the at least one branch portion is bent
such that a direction of bending at one bending line of the pair of parallel bending lines
and a direction of bending at the other bending line are directions opposite to each other,
and the flexible printed circuit board is configured to be attached to the battery via bus
bars each configured to be electrically connected to multiple wires provided on the flexible
printed circuit board and each configured to be electrically connected to electrodes
provided on the multiple cells.." as recited claim 1, “A battery module comprising: a flexible
printed circuit board attached to a battery including multiple arrayed cells; multiple bus
bars each electrically connected to multiple wires provided on the flexible printed circuit
board and each electrically connected to electrodes provided on the multiple cells; and a
connector fixed to an end portion of the flexible printed circuit board, wherein the flexible
printed circuit board includes a trunk portion, a pair of branch portions as two portions branched from the trunk portion and arranged on the battery, for at least one branch
portion of the pair of branch portions, bending is performed using a pair of parallel bending
lines extending apart from the other branch portion as extending apart from the trunk
portion, and the at least one branch portion is bent such that a direction of bending at one
bending line of the pair of parallel bending lines and a direction of bending at the other
bending line are directions opposite to each other.” as recited claim 2, “A flexible printed
circuit board comprising: a trunk portion; and a pair of branch portions as two portions
branched from the trunk portion and configured to be arranged on a battery including
multiple arrayed cells, wherein for one branch portion of the pair of branch portions, the
one branch portion includes a pair of parallel bending lines extending apart from the other
branch portion as extending apart from the trunk portion, and the one branch portion is
configured to be bent such that a direction of bending at one bending line of the pair of
parallel bending lines and a direction of bending at the other bending line are directions
opposite to each other” as recited claim 3.
Claims 5-6 are also allowed as being directly or indirectly dependent of the
allowed base claims 1, 2 and 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number
is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For
additional questions, contact the Electronic Business Center (EBC) at 866-217-9197
(toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDARGIE M AYCHILLHUM/
Primary Examiner, Art Unit 2848

/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848